[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                      FILED
                           ________________________          U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  September 4, 2008
                                  No. 08-11234                  THOMAS K. KAHN
                              Non-Argument Calendar                 CLERK
                            ________________________

                        D. C. Docket No. 97-00036-CR-HL-5

UNITED STATES OF AMERICA,


                                                                    Plaintiff-Appellee,

                                       versus

ALI JUMA,
a.k.a. Ali Abanji,

                                                              Defendant-Appellant.


                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Georgia
                          _________________________

                                (September 4, 2008)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Ali Juma, proceeding pro se, appeals the district court’s denial of his motion

for modification of sentence, pursuant to 18 U.S.C. § 3582(c)(2). Juma argues that

Amendments 591 and 599 to the Sentencing Guidelines altered his guideline

imprisonment range. For the reasons set forth below, we affirm.

                                         I.

      A federal jury convicted Juma of two counts of armed bank robbery, in

violation of 18 U.S.C. §§ 2113(a) and (d) (“Counts 1 and 3”), and two counts of

possession of a firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1) (“Counts 2 and 4”). Before Juma’s sentencing, a probation officer

prepared a presentence investigation report (“PSI”), using the Guidelines manual

for 1997. For each of Counts 1 and 3, the probation officer (1) set Juma’s base

offense level at 20, pursuant to U.S.S.G. § 2B3.1; (2) applied the applicable

enhancements from this section, but declined to apply the ordinary six- or seven-

level enhancements for using a firearm in the course of a robbery, pursuant to

§ 2B3.1(b)(2)(A) and (B), because Juma was convicted of substantive offenses for

this conduct; (3) set Juma’s combined offense level for these offenses at 27,

pursuant to U.S.S.G. § 3D1.4; and (4) set Juma’s criminal history category at II.

Per these calculations, Juma’s guideline imprisonment range for Counts 1 and 3

was 78 to 97 months each. For each of Counts 2 and 4, the probation officer



                                          2
determined that Juma’s guideline term of imprisonment was that required by

statute, pursuant to U.S.S.G. § 2K2.4(a). For Count 2, the statutory term was five

years’ consecutive imprisonment, pursuant to § 924(c). For Count 4, the statutory

term was 20 years’ consecutive imprisonment, pursuant to § 924(c), as it was

Juma’s second conviction for this offense. At Juma’s sentencing, on July 30, 1998,

he made no objections or statements. The district court sentenced Juma to two

terms of 97 months’ imprisonment as to Counts 1 and 3, to run concurrently with

each other; 60 months’ imprisonment as to Count 2, to run consecutively to all

other terms; and 240 months’ imprisonment as to Count 4, to run consecutively to

all other terms. Thus, Juma’s total term of imprisonment was 397 months.

      Juma filed a pro se motion for modification of sentence, pursuant to

§ 3582(c)(2), on December 19, 2007. Juma argued that, pursuant to Amendments

591 and 599, his use of firearms during the offenses should have resulted only in

enhancements to the base offense levels for his robbery convictions, pursuant to

§ 2B3.1, rather than the penalties prescribed by statute, pursuant to § 924(c). Juma

asserted that Amendment 591 instructed the district court to use § 2113(a)

exclusively to sentence robbery convicts. Juma also asserted that Amendment 599

instructed the district court not to impose duplicative sentences, or to enhance a

convict’s sentence based on conduct already incorporated in the base offense level



                                          3
for his crime. Juma finally asserted that the district court’s sentence was not

“reasonable” because it was greater than necessary. A magistrate judge

recommended denying Juma’s motion, on the grounds that Amendment 591 was

inapplicable and that the district court did not violate Amendment 599 or impose a

duplicative sentence because it specifically declined to enhance Juma’s robbery

sentences based on his use of firearms. The district court adopted the magistrate’s

recommendation over Juma’s objections and denied Juma’s motion.

                                              II.

       We review a district court’s refusal to reduce a sentence, pursuant to

§ 3582(c)(2), for an abuse of discretion. United States v. Vautier, 144 F.3d 756,

759 n.3 (11th Cir. 1998). Under § 3582(c)(2), a district court may reduce an

already-incarcerated defendant’s sentence if the defendant’s sentence was

determined using a guideline imprisonment range that subsequent retroactive

amendments to the Guidelines have reduced and if the district court has considered

the applicable factors set forth in § 3553(a) and has determined that a reduction

would be consistent with the policy statements issued by the Sentencing

Commission.1 18 U.S.C. § 3582(c); United States v. Bravo, 203 F.3d 778, 780-81


       1
         We note that the parties do not dispute that Amendments 591 and 599 are retroactive.
Indeed, the amendments listed in U.S.S.G. § 1B1.10(c) may be applied retroactively through a
§ 3582(c)(2) motion, and Amendments 591 and 599 are listed in § 1B1.10(c). See United States v.
Pelaez, 196 F.3d 1203, 1205 n.3 (11th Cir. 1999); U.S.S.G. 1B1.10(c).

                                              4
(11th Cir. 2000). One of these considerations is that the resulting sentence must be

sufficient, but not greater than necessary, to comply with the purposes of

sentencing. 18 U.S.C. § 3553(a).

      Amendment 591 altered U.S.S.G. § 1B1.1(a) to instruct the district court to

“[d]etermine, pursuant to 1B1.2 (Applicable Guidelines), the offense guideline

section from Chapter Two (Offense Conduct) applicable to the offense of

conviction” and altered U.S.S.G. § 1B1.2(a) to instruct the sentencing court to

“[r]efer to the Statutory Index (Appendix A) to determine the Chapter Two offense

guideline, referenced in the Statutory Index for the offense of conviction.”

U.S.S.G. App. C, Amend. 591. “Amendment 591 requires that the initial selection

of the offense guideline be based only on the statute or offense of conviction. . . .”

United States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005). The amendment

was designed, in part, to rectify confusion among circuits as to whether the

sentencing court should apply the guideline section referenced in the Statutory

Index for the statute of conviction or select the guideline section based on the

defendant’s actual conduct, even if uncharged. U.S.S.G. App. C, Amend. 591,

Reason for Amendment.

      Amendment 599 altered the commentary to § 2K2.4 to clarify that, when a

defendant is being sentenced for both a § 924(c) violation under the guideline, and



                                           5
for the offense underlying the § 924(c) violation, the sentencing court is precluded

from applying a weapons enhancement under the guideline for the underlying

offense. U.S.S.G. App. C, Amend. 599. The amendment explained that a sentence

under § 2K2.4 already accounts for the firearm-possession portion of the conduct

that comprised the underlying offense. See id.

      Pursuant to the Statutory Index in the Guidelines manual for 1997, one of

the appropriate guideline sections for offenses under §§ 2113(a) and (d) was

§ 2B3.1. See U.S.S.G. App. A, Statutory Index (1997). Section 2B3.1 provided

for a base offense level of 20 and 6- or 7-level enhancements for, respectively,

discharging or otherwise using a firearm during the commission of the robbery.

U.S.S.G. § 2B3.1(a), (b)(2)(A) and (B) (1997). Pursuant to the Statutory Index, the

appropriate guideline section for offenses under § 924(c) was § 2K2.4. See

U.S.S.G. App. A, Statutory Index (1997). Section 2K2.4 provided that, “[i]f the

defendant, whether or not convicted of another crime, was convicted under [18

U.S.C. § 924(c)], the term of imprisonment is that required by statute.” U.S.S.G.

§ 2K2.4(a) (1997). Pursuant to the version of § 924(c) in effect at Juma’s

sentencing, in addition to the punishment provided for the underlying crime of

violence, a person convicted for the first time of possessing a firearm in the course

of a crime of violence should be sentenced to a minimum of 5 years’



                                          6
imprisonment, and a person convicted for the second time of possessing a firearm

in the course of a crime of violence should be sentenced to a minimum of 20 years’

imprisonment. 18 U.S.C. § 924(c)(1)(A)(i), (c)(1)(C)(i) (1996). The commentary

to § 2K2.4 also provided that, “[w]here a sentence under this section is imposed in

conjunction with a sentence for an underlying offense, any specific offense

characteristic for the possession, use, or discharge of an explosive or firearm (e.g.,

§ 2B3.1(b)(2)(A)-(f) (Robbery)) is not to be applied in respect to the guideline for

the underlying offense.” U.S.S.G. § 2K2.4, comment. (n.2)(1997).

                                          III.

      The district court did not abuse its discretion in denying Juma’s motion for

modification of sentence. See Vautier, 144 F.3d at 759 n.3. Amendments 591 and

599 did not lower, or otherwise alter the method of calculating, Juma’s guideline

imprisonment range. See 18 U.S.C. § 3582(c)(2). Taken together, the

amendments instruct the sentencing court to (1) determine the appropriate Chapter

Two offense guideline section by looking up the statute of conviction in the

Guidelines’ Statutory Index; and (2) in the case of a defendant convicted of

offenses under both § 2113(a) and § 924(c), remove any firearm-possession

enhancement added to the former offense’s base offense level. See U.S.S.G. App.

C, Amends. 591, 599. The record reveals that the probation officer and district



                                           7
court did just that. Specifically, the district court appropriately applied § 2B3.1 to

Juma’s §§ 2113(a) and (d) robbery convictions and § 2K2.4(a) to his § 924(c)

firearm possession convictions. See U.S.S.G. App. A, Statutory Index (1997);

U.S.S.G. App. C, Amend. 591. Also, the district court declined to add firearm

enhancements to Juma’s robbery base offense levels in light of his § 924(c)

convictions. See U.S.S.G. §§ 2B3.1(b)(2)(A), (B), 2K2.4, comment. (n.2) (1997);

U.S.S.G. App. C, Amend. 599.

      Contrary to Juma’s assertions, Amendments 591 and 599 did not instruct

district courts to impose one sentence, albeit modified, when a defendant used a

firearm during a robbery, but rather contemplated a defendant’s conviction and

sentencing under both § 2113(a) and § 924(c). See U.S.S.G. App. C, Amends.

591, 599. Further, the amendments did not alter § 2K2.4(a)’s instruction that the

guideline sentence for the § 924(c) conviction was that set by statute. See id.;

U.S.S.G. § 2K2.4(a) (1997). Also, because the district court did not, therefore, err

in sentencing Juma by imposing consecutive sentences for his § 924(c)

convictions, it did not impose a sentence that was greater than necessary in the

manner alleged by Juma. Accordingly, because application of Amendments 591

and 599 would not alter Juma’s guideline imprisonment range, they offer him no

basis for relief, and we affirm. See U.S.S.G. App. C, Amends. 591, 599; 18 U.S.C.

§ 3582(c)(2).

      AFFIRMED.

                                           8